Citation Nr: 0703121	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  02-13 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for instability of the 
right knee.

3.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased rating for instability of the 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1972, and from February 1973 to November 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In March 2005, the Board remanded the appeal 
for additional development.

Comments by the veteran at an April 2005 VA examination raise 
the issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  Degenerative arthritis of the right knee is not 
manifested by evidence of flexion limited to 15 degrees; or 
extension limited to 20 degrees, even taking into account the 
veteran's complaints of pain.

2.  Instability of the right knee is manifested by evidence 
of slight instability or subluxation.

3.  Degenerative arthritis of the left knee is not manifested 
by ankylosis or extension limited to 30 degrees, even taking 
into account the veteran's complaints of pain.

4.  Instability of the left knee is manifested by evidence of 
slight instability or subluxation.


CONCLUSIONS OF LAW

1.  The veteran does not meet the criteria for an increased 
rating for degenerative arthritis of the right knee. 
 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2006).

2.  The veteran meets the criteria for a separate 10 percent 
disability evaluation for instability of the right knee.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2006).

3.  The veteran does not meet the criteria for an increased 
rating for degenerative arthritis of the left knee.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5256, 5260, 5261.

4.  The veteran meets the criteria for a separate 10 percent 
disability evaluation for instability of the left knee.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5257.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2005 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal.  Thereafter, the claims were 
readjudicated in the October 2005 supplemental statement of 
the case (SSOC).

In reaching this decision, the Board considered the decision 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), and the 
fact that the appellant was not provided advance notice 
addressing how an effective date would be assigned if the 
claims were allowed in part as is the situation in this 
case.  As to the increased rating claims for degenerative 
arthritis of the right and left knees, the failure to provide 
notice of the type of evidence necessary to establish the 
aforementioned effective dates is harmless because the 
preponderance of the evidence is against the appellant's 
claims, and any questions as to the appropriate effective 
dates to be assigned are moot.  

As to the assignment of a separate compensable rating for 
each knee based on instability, the RO will assign an 
effective date in the first instance, and the appellant may 
formally appeal any effective date assigned.  Further, a June 
2002 statement of the case explained how VA rates the nature 
and extent of any knee instability.  As such, any failure to 
provide notice how effective dates are assigned was not 
prejudicial.  Further, because the claims of entitlement to 
increased ratings for bilateral degenerative arthritis of the 
knees are being denied, any failure to provide notice how 
effective dates are assigned was harmless.
 
Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the March 2005 
Board remand the content of the notices provided to the 
appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
to include the opportunity to present pertinent evidence.  
Thus, any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant reasonably affects the fairness of 
this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The relevant post-
service medical records are available, the veteran has been 
afforded multiple VA examinations, and there is no pertinent 
evidence which is not currently part of the claims file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims.  

The Claims

The veteran and his representative contend that the 
claimant's right and left knee disabilities are manifested by 
symptomatology that warrants the assignment of increased 
ratings.  It is requested that the veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2006).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2006), when assigning a 
disability rating, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

A January 1987 rating decision granted 10 percent disability 
ratings for right and left knee degenerative changes under 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (degenerative 
arthritis) (1986), effective from November 16, 1985.  

An October 1991 rating decision increased the disability 
evaluation for the left knee to 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5257 (degenerative arthritis 
and subluxation/instability) (1991).  An October 2001 rating 
decision increased the disability evaluation for the right 
knee to 20 percent, effective from June 29, 2001, under 38 
C.F.R. § 4.71a, Diagnostic Codes 5010-5257 (2001); this 20 
percent disability rating is in effect at the present time.  

An October 2005 rating decision increased the disability 
evaluation for the left knee to 30 percent, effective from 
June 29, 2001, under 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5260 (degenerative arthritis and limitation of flexion) 
(2005); this 30 percent disability rating is in effect at the 
present time.. The October 2005 RO decision also applied 
Diagnostic Code 5010-5060 to rerate and continue the 20 
percent evaluation for degenerative changes of the right 
knee. 

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a.  

Given the disability evaluations assigned the veteran's knee 
disabilities, potentially applicable Diagnostic Codes provide 
ratings as follows.  If flexion of the knee is limited to 30 
degrees, a 20 percent rating is in order.  If flexion of the 
knee is limited to 15 degrees, a 30 percent rating is in 
order.   38 C.F.R. § 4.71a, Diagnostic Code 5260.  There is 
no disability rating greater than 30 percent under the 
schedular criteria for limitation of flexion, per Diagnostic 
Code 5260.  

If extension of the knee is limited to 15 degrees, a 20 
percent rating is in order.   If extension of the knee is 
limited to 20 degrees, a 30 percent rating is in order.  If 
extension of the knee is limited to 30 degrees, a 40 percent 
rating is in order.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256 higher 
evaluations are warranted for varying degrees of ankylosis. 
 Ankylosis is the immobility and consolidation of a joint. 
 Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this case, 
however, there is no objective evidence that either knee is 
ankylosed.

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the United States Court 
of Appeals for Veterans Claims (Court) explained that, when 
the pertinent diagnostic criteria provide for a rating on the 
basis of a loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. 

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

In a precedent opinion by VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260 and a 
compensable limitation of extension under Diagnostic 
Code 5261, provided that the degree of disability is 
compensable under each set of criteria.  VAOPGCPREC 09-04; 
69 Fed. Reg. 59990 (2004).  The basis for the opinion is that 
the knee has separate planes of movement, each of which are 
potentially compensable.  Id.

In a separate precedent opinion, VA General Counsel held that 
separate ratings may also be assigned in cases where the 
service-connected disability includes both arthritis and 
instability, provided, of course, that the degree of 
disability is compensable under each set of criteria. 
 VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997). 

In this regard, under Diagnostic Code 5257, impairment of the 
knee, manifested by recurrent subluxation or lateral 
instability, will be rated as 10 percent disabling when 
slight, as 20 percent disabling when moderate, and as 30 
percent when severe.  38 C.F.R. § 4.71a. 

In this regard, a September 2001 VA examination revealed left 
knee extension to 5 degrees, and flexion to 100 degrees.  The 
right knee showed 10 degrees of extension and flexion to 100 
degrees.  A July 2003 VA examiantion showed extension to 5 
degrees and 110 degrees of flexion.  Finally, in April 2005, 
physical examination of the knees revealed bilateral 
extension to 0 degrees with end of range pain present.  
Flexion of the right knee was measured at 30 degrees with end 
of range pain present.  Flexion of the left knee was measured 
at 10 degrees with end of range pain present.  Range of 
motion of the knees could not be measured given the veteran's 
physical condition.

In light of the foregoing, because right knee flexion was not 
limited to 15 degrees, and because neither knee is ankylosed, 
an increased rating is not warranted based on a loss of 
motion for either knee.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256, 5260.

Additionally, because extension of either knee is not limited 
to a compensable degree, an increased rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 is not warranted

Although higher ratings may be assigned on account of pain 
causing additional functional loss, DeLuca, the salient point 
is that even though the veteran complains of pain, 
consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the 
Board to conclude that the functional losses he experiences 
in his knees equate higher ratings under any pertinent 
Diagnostic Code.

On the one hand, the April 2005, July 2003, and September 
2001 VA examiners noted the veteran's complaints of pain and 
weakness.  The veteran also reported complaints of swelling, 
constant heat to his knee joints, locking, stiffness, 
crepitus, tenderness, and lack of endurance.  While the 
examiners noted that the claimant reported feeling pain 
bilaterally, there were, for example, no objective findings 
of disuse atrophy to a little used part due to pain, etc.  
Further, there was no evidence of incorrdination on use.  In 
view of this fact, there is no schedular basis for an 
increased evaluation due to limitation of motion for either 
knee under DeLuca.

Indeed, even if the Board conceded that the veteran's pain 
resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need a significant additional loss of motion to 
warrant an increased rating.  As reflected above, such is not 
objectively present.  Therefore, even taking into account the 
veteran's losses due to pain, the Board concludes that his 
adverse symptomatology does not equate to the criteria for 
either a higher evaluation under either Diagnostic 
Codes 5256, 5260 or 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a; DeLuca.

As to entitlement to a separate compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, during the pertinent 
appellate period the record includes VA treatment records and 
three VA examinations.  During a January 2004 outpatient 
study, the clinician found lateral instability (varus), 
though without specifying which knee, or whether both, to be 
involved.  The July 2003 VA examination, however, found the 
knees to be stable to anterior and posterior varus and valgus 
stresses.  Likewise, the September 2001 VA examiner did not 
find any laxity.  The April 2005 VA examiner, however, with 
regard to both right and left knees, concluded that there had 
been recurrent subluxation as well as lateral instability.  

Therefore, resolving reasonable doubt in the veteran's favor, 
the right and left knees each warrant separate compensable 
ratings under Diagnostic Code 5257.  In the absence of more 
specific findings that the recurrent subluxation or lateral 
instability is moderate or severe, however, the Board finds 
the veteran's knee impairment to be not more than slight.  
Id.

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, or the claimant's statements to VA 
clinicians.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because lay 
persons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the veteran's 
statements, as well as those of his representative, 
addressing the clinical severity of the claimant's 
disabilities, are not probative evidence as to the issues on 
appeal.

Finally, the Board considered the doctrine of reasonable 
doubt as to the denied increased rating claims, however, 
except to the extent indicated, the preponderance of the 
evidence is against the claims and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Entitlement to an increased rating for degenerative arthritis 
of the right knee is denied.

Entitlement to a separate 10 percent disability rating for 
instability of the right knee is granted, subject to the laws 
and regulations governing the award of monetary benefits.

Entitlement to an increased rating for degenerative arthritis 
of the left knee is denied.

Entitlement to a separate 10 percent disability rating for 
instability of the left knee is granted, subject to the laws 
and regulations governing the award of monetary benefits. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


